internal_revenue_service date number info release date uil number conex-138022-03 cc ita attention dear this letter is in response to your inquiry dated date on behalf of your constituent mr asked the internal_revenue_service to explain why he was not allowed to claim a child_tax_credit for his daughter for the tax_year his daughter was born on date mr for sec_24 of the internal_revenue_code generally allows parents to claim a per child_tax_credit of dollar_figure for each qualifying_child to be a qualifying_child the child must not have attained the age of as of the close of the calendar_year a longstanding and widely applicable common_law rule is that an individual attains a ’s daughter given age on the day before his or her birthday under this rule mr attained the age of on date as a consequence the irs determined that mr denied mr 's daughter was not a qualifying_child for the taxable_year and the child_tax_credit however the irs recently modified the common_law rule and adopted a uniform method of determining when a child attains a specific age for purposes of various code sections revrul_2003_72 2003_33_irb_346 holds that a child attains a given age on the anniversary of the date that the child was born for example a child born on date attains the age of on date revrul_2003_72 is retroactive in effect assuming that mr is now entitled to receive the child_tax_credit for his daughter for meets the other requirements of sec_24 he in general the irs is identifying those taxpayers who are entitled to a refund for under revrul_2003_72 once identified the irs will notify the affected individuals or as appropriate their tax practitioners of any steps they need to take to obtain refunds the coordinator of this project hopes to finish identifying taxpayers and mailing out letters in october and to issue the refunds by november ’s behalf ms rumford is located in the portsmouth new hampshire this office recently contacted ms janet rumford of the irs taxpayer advocate’s office on mr office and may be reached at the taxpayer advocate’s office now is working with other irs offices to obtain a refund for mr further action is appropriate and to take whatever i have enclosed a copy of revrul_2003_72 if you have any questions or if needs further assistance please call identification_number at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
